Citation Nr: 0607094	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  03-15 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for left arm/shoulder pain 
and numbness, including as secondary to the service-connected 
disability of degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alexander B. Barone, Associate Counsel




INTRODUCTION

The veteran had active duty service from June 1977 to June 
1980.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  In April 2005, 
this matter was remanded for further development.  A review 
of the record shows that the RO has complied with all remand 
instructions.  Stegall v. West, 11 Vet.App. 268 (1998).


FINDING OF FACT

Any current left arm/shoulder disability is not related to 
the veteran's active duty service or to service connected 
disability.


CONCLUSION OF LAW

A left arm/shoulder disability was not incurred in or 
aggravated by service and is not proximately due to or the 
result of service connected disability.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2005).  The intended effect of the regulations 
is to establish clear guidelines consistent with the intent 
of Congress regarding the timing and the scope of assistance 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  The October 2003 supplemental 
statement of the case, the May 2003 statement of the case, 
the October 2002 notice of the RO rating decision, an August 
2002 letter and a September 2003 letter informed the claimant 
of the information and evidence necessary to warrant 
entitlement to the benefit sought.  Moreover, in the August 
2002 and September 2003 letters, the veteran was advised of 
the types of evidence VA would assist him in obtaining as 
well as his own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet.App. 
183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The 
Board notes that the August 2002 letter was sent to the 
appellant prior to the October 2002 rating decision.  The 
VCAA notice was therefore timely.  See Pelegrini v. Principi, 
18 Vet.App. 112 (2004).

The Board also notes that the August 2002 letter and the 
September 2003 letter effectively notified the appellant of 
the need to submit any pertinent evidence in the appellant's 
possession.  Therefore, the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service and VA, have been obtained and the 
veteran has been afforded VA examinations.  The Board finds 
that the record as it stands includes adequate competent 
evidence to allow the Board to decide the case and no further 
action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  
No additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with this claim.

Analysis

The issue on appeal involves a claim of service connection.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Finally, disability which is proximately due to or the result 
of a service-connected disease or injury or disability that 
is chronically worsened by service connected disability shall 
be service connected.  38 C.F.R. § 3.310; Allen v. Brown, 7 
Vet.App. 439 (1995) (en banc).

Service medical records show that the veteran suffered 
injuries in a motor vehicle accident during service in 
October 1979.  The veteran has been service connected for 
degenerative disc disease of the lumbar spine as a result of 
this accident.  The veteran has furthermore been service 
connected for chronic left hip strain as secondary to the 
degenerative disc disease.

Significantly, the most probative medical evidence reflects 
that the veteran does not currently suffer from a left 
arm/shoulder disability.  During the July 2005 VA examination 
(conducted by an orthopedic surgeon), the veteran reported 
left shoulder pain with numbness and weakness extending down 
his left arm to the finger.  However, X-rays of the left 
shoulder were noted to be normal.  Physical examination 
revealed no muscle atrophy for shoulder or arm muscles on 
either side.  The examiner noted numerous indications of 
symptom embellishment in drawing the conclusion that there 
was no objective evidence or physiological basis for the 
veteran's reported symptoms.  In this regard, the veteran's 
range of motion appeared to be limited upon directed 
examination, but was observed to be remarkably greater during 
the course of further time spent with the veteran.  The 
veteran indicated that he was unable to feel the examiner's 
grasp on his arms, but no radicular or dermatological 
findings were consistent with such a complaint.

The veteran's performance on motor examination was likewise 
found to be inconsistent with the examiner's physiological 
findings.  The veteran reported being unable to perform 
examined joint motions against one finger of resistance, but 
the examiner found this to be most likely volitional due, in 
part, to the fact that he found intact reflexes and no muscle 
atrophy.  The examiner concludes that there is simply no 
objective evidence or physiological basis demonstrating any 
significant pathology or disability of the left arm or 
shoulder.  This finding will be accorded high probative 
weight as the examination report reflects expert medical 
analysis, it draws upon a careful review of the claims file, 
it provides a detailed rationale, and it follows a thorough 
physical examination of the veteran.

Supporting the veteran's claim is the September 2002 VA 
examination report which offers a current diagnosis of 
chronic left arm pain.  However, with regard to the matter of 
this diagnosis, the report will be afforded less probative 
weight than the July 2005 VA examination report's findings.  
In the same sentence in which the 2002 report diagnoses the 
veteran with chronic left arm pain, it links the diagnosis to 
a reported cervical spine disc disease which, as discussed in 
more detail below, has since been determined to be non-
existent and an erroneous finding.  The examiner's confusion 
seems to have arisen from the fact that he was not able to 
review the claims file and did not have a clear record of the 
veteran's history.  In addition, the examiner's analysis 
appears to have been focused upon evaluating any possible 
causal link to service and not distinctly evaluating the 
veteran's current condition.  In contrast, the July 2005 
report is more probative because the examiner distinctly and 
thoroughly evaluates the veteran's current condition, with 
the benefit of review of the claims file, and provides a 
detailed rationale in concluding that there are no 
indications of a disability in the left arm/shoulder.

The Board acknowledges the veteran's own claim that he 
currently suffers from a left arm/shoulder disability.  
However, while the veteran as a lay person is competent to 
provide evidence regarding injury and symptomatology, he is 
not competent to provide evidence regarding diagnosis or 
etiology.  See Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
Only a medical professional can provide evidence of a 
diagnosis or etiology of a disease or disorder.  Thus, the 
Board finds that the most probative evidence shows that the 
veteran does not currently suffer from a disability of the 
left arm/shoulder.  Service connection cannot be established 
without a current disability.  Brammer v. Derwinski, 3 
Vet.App. 223 (1992).

Even assuming for the sake of the veteran's argument that the 
he currently suffers from a left arm/shoulder disability, the 
Board is nevertheless unable to find that the current 
disability is related to service.  Service medical records 
show no complaints or treatment relevant to any left 
arm/shoulder disability with the exception of his 
hospitalization for trauma from the car accident.  Although a 
single note in the service medical records indicates that the 
veteran complained of pain in his left elbow immediately 
following his inservice accident, there is no record of a 
diagnosis or treatment of any disability in that arm.  While 
the veteran was noted to have multiple bruises, and his right 
shoulder received a precautionary x-ray, the records do not 
indicate any medical attention or concern involving the 
veteran's left arm/shoulder.

The record reflects that the veteran's symptoms resolved 
after his two day hospitalization and there is no record of 
further complaints or treatment for the left arm or shoulder 
during service.  The veteran was seen on a number of 
occasions for follow-up treatment for injuries related to the 
accident, and the Board believes it reasonable to assume that 
the veteran would have reported any continuing left arm or 
shoulder problems during these examinations.  A February 1980 
examination reflects that the veteran reported himself to be 
in good health and he was evaluated as clinically normal, to 
include his upper left extremity.  This shows that neither 
the veteran nor medical personnel who had the opportunity to 
examine the veteran thought that there were any chronic 
disorders of the left arm or shoulder at this time, three 
months following the accident and four months prior to 
discharge.

Furthermore, the record does not include any evidence of 
complaints or treatment of any left arm or shoulder 
disability for more than twenty years after service.  The 
veteran admits, as recorded in the February 2003 VA 
examination report, that he did not experience any concerning 
symptoms in his left upper extremity until 2002.  This 
lengthy period without evidence of treatment weighs against 
the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed.Cir. 
2000).  The Board acknowledges that the veteran claims, in 
his substantive appeal, that he suffered a permanent left 
arm/shoulder disability as a result of the trauma of the 
accident.  However, as noted above, only a medical 
professional can provide competent evidence of a diagnosis or 
etiology of a disease or disorder.  See Espiritu, supra.  The 
weight of the evidence leads to the conclusion that the 
veteran's left elbow pain following his October 1979 
inservice accident was acute in nature and resolved without 
permanent disability.

Even if the veteran currently suffers from a left 
arm/shoulder disability, the evidence cannot support a 
finding of the necessary nexus between the current disability 
and the veteran's service.  As the preponderance of the 
evidence is against a finding of a current disability and, in 
the alternative, the preponderance of the evidence indicates 
that there is no nexus between a current disability and 
service, service connection for a left arm/shoulder 
disability cannot be granted on a direct basis.

Turning to the question of service connection for a left 
arm/shoulder disability on a secondary basis, the Board notes 
that the veteran received three VA examinations in connection 
with his claim.  The July 2005 examiner concluded that there 
is 'certainly no physiological basis' for a correlation 
between the veteran's service-connected lower back pathology 
and his left shoulder pathology.  An October 2002 VA 
examination report provides another medical opinion that the 
veteran's left arm pain and numbness are not related to his 
service-connected degenerative disc disease.  To the extent 
that these opinions address the possibility that the veteran 
suffers from a left arm/shoulder disability that is secondary 
to the service connected degenerative disc disease, the 
reports will be accorded considerable probative weight.  The 
opinions provide expert medical conclusions based upon 
examining an existing disability and its relationship to a 
contemporaneously reported symptom complex.  Furthermore, the 
July 2005 examiner made this finding after thorough review 
and consideration of the claims file.

The Board notes that the October 2002 examiner also states 
"[t]he only relationship of the pain to the left upper 
extremity is related to the accident that the veteran 
suffered in 1979 in which there is a history of cervical 
spine injury."  This is the only medical evidence of record 
suggesting any link between service and the veteran's current 
report of a left arm/shoulder disability.  However, there is 
no indication of a cervical spine injury in the veteran's 
service medical records and this examiner does not appear to 
have reviewed the claims file.  The report reflects that the 
examiner relied upon the veteran's own recitation to inform 
his understanding of the veteran's inservice injuries, 
resulting in a mistaken factual basis for his conclusion.  

Furthermore, the July 2005 examiner confirmed, after a 
thorough review of the claims file, that there is no medical 
factual basis for a finding that left shoulder pain is more 
likely than not connected to any cervical spine disease 
stemming from the inservice motor vehicle accident.  Another 
physician, in a February 2003 VA examination report, reviewed 
the claims file and also specifically found no cervical spine 
disability after physical inspection and radiographic tests.  
The report also notes that the veteran stated that posterior 
neck pain only began to bother him in 2002.  The report 
concludes that any left upper extremity pain is not caused by 
a cervical disability and is not due to service.  These 
opinions are highly probative to the extent that they clarify 
and correct the confusion regarding the October 2002 opinion 
and the erroneous discussion of a cervical injury.

Thus, to the extent that the October 2002 VA examiner's 
opinion suggests a causal link between the veteran's current 
left arm pain and his inservice accident, the examiner's 
statement shall be discounted.  Wood v. Derwinski, 1 Vet.App. 
190, 191-192 (1991) (an opinion may be discounted if it 
materially relies on a layperson's unsupported history as the 
premise for the opinion); see LeShore v. Brown, 8 Vet.App. 
406, 409 (1995) (a bare transcription of a lay history is not 
transformed into "competent medical evidence" merely because 
the transcriber happens to be a medical professional).

In conclusion, service connection for left arm/shoulder 
disability is not warranted.  The most probative evidence 
indicates that the veteran does not currently suffer from a 
disability of the left arm/shoulder.  In addition, even 
assuming the veteran has such a disability, the preponderance 
of the evidence is against a finding that the disability was 
incurred in service.  Finally, the preponderance of the 
evidence is against a finding that any current left 
arm/shoulder disability is causally linked to any service-
connected disability.  In sum, the preponderance of the 
evidence is against the veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet.App. 49, 55 (1990).


ORDER

Entitlement to service connection for left arm/shoulder pain 
and numbness, including as secondary to the service-connected 
disability of degenerative disc disease of the lumbar spine, 
is not warranted.  The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


